MEMORANDUM **
Respondent’s unopposed motion for summary affirmance in part and motion to dismiss in part is granted. We conclude that this petition for review is appropriate for summary disposition because petitioner’s motion to reopen filed with the Board of Immigration Appeals (“BIA”) violated the time limitation on motions to reopen. See 8 C.F.R. § 1003.2(c)(2). A motion to reopen must be filed within 90 days after the date on which a final administrative decision was filed. Id. The final order of removal was entered by the Board on March 20, 2006. Petitioner’s motion to reopen was not filed until October 30, 2006. Accordingly, this petition for review is denied in part. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Respondent’s motion to dismiss this petition for review in part for lack of jurisdiction is granted. This court has no jurisdiction to review the BIA’s decision whether to invoke its sua sponte reopening authority. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
*189All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART and DISMISSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.